
	
		II
		112th CONGRESS
		2d Session
		S. 3022
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on product mixtures
		  containing Fenoxaprop, Pyrasulfotole, Bromoxynil Octanoate, Bromoxynil
		  Heptanoate, and Mefenpyr-diethyl.
	
	
		1.Product mixtures containing
			 Fenoxaprop, Pyrasulfotole, Bromoxynil Octanoate, Bromoxynil Heptanoate, and
			 Mefenpyr-diethyl
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Product mixtures containing Fenoxaprop: ethyl
						(R)-2-[4-(6-chloro-1,3-benzoxazol-2-yloxy)phenoxy]propionate (CAS No.
						71283–80–2), and Pyrasulfotole: 5-hydroxy-1,3-dimethylpyrazol-4-yl
						2-mesyl-4-(trifluoromethyl)phenyl ketone (CAS No. 365400–11–9), and Bromoxynil
						Octanoate: 2,6-dibromo-4-cyanophenyl octanoate (CAS No. 1689–99–2), and
						Bromoxynil Heptanoate: 2,6-dibromo-4-cyanophenyl heptanoate (CAS No.
						56634–95–8), and Mefenpyr-diethyl:
						1-(2,4-dichlorophenyl)-4,5-dihydro-5-methyl-1H-pyrazole-3,5-dicarboxylic acid
						(CAS No. 135590–91–9) (provided for in subheading 3808.93.15)0.9%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
